 Case: 4:20-cv-01203-JAR Doc. #: 61 Filed: 01/19/21 Page: 1 of 14 PageID #: 437




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

       DR. EBONI C. JANUARY and                 )
       EJKJ, LLC,                               )
                                                )
                  Plaintiffs,                   )
                                                )
             v.                                 )          Case No. 4:20-CV-01203-JAR
                                                )
       INVASIX, INC., et al.,                   )
                                                )
                  Defendants.                   )

                                  MEMORANDUM AND ORDER

       This matter is before the Court on Motions to Dismiss filed by Defendants Balboa Capital

Corporation (“Balboa”) (Doc. 41), Stearns Bank National Association (“Stearns Bank”) (Doc. 43),

and Invasix, Inc. (“InMode”). (Doc. 45). Each motion is fully briefed and ready for disposition.

The motions concern related transactions and are appropriately addressed in one Memorandum

and Order. For the reasons discussed below, the motions will be granted.


I.     BACKGROUND

       Dr. Eboni C. January is a licensed physician and the sole member of EJKJ, LLC (“EJKJ”).

(Doc. 32 at ¶ 1; Doc. 21). In February 2019, a representative of InMode contacted Dr. January and

asked whether she would be interested in purchasing body contouring equipment. (Doc. 32 at ¶¶

8-9). At subsequent meetings with InMode representatives, Dr. January explained that she and a

colleague were interested in starting a new business to address vaginal and skin looseness, a

common complaint among their patients. (Id. at ¶ 18). On March 1, 2019, EJKJ executed Customer

Purchase Agreements (“Purchase Agreements”) with InMode to acquire Optimas and Contoura

equipment for the prices of $135,000 and $80,000 respectively. (Doc. 32 at ¶ 24; Doc. 32-1; Doc.
    Case: 4:20-cv-01203-JAR Doc. #: 61 Filed: 01/19/21 Page: 2 of 14 PageID #: 438




32-2). In connection with the purchase of the Optimas equipment, EJKJ entered into an Equipment

Finance Agreement (“Finance Agreement”) with Balboa. (Id. at ¶ 25; Doc. 32-3). 1 A few months

later, after attending a conference at which experts (allegedly compensated by InMode) touted the

product, EJKJ purchased a Body-Tite RFAL Workstation from InMode for $138,786.58. (Id. at ¶¶

27-31). To finance this purchase, EJKJ executed a lease agreement (“Lease Agreement”) with

Stearns Bank. (Id. at ¶ 32; Doc. 32-5).

         This litigation soon followed. Plaintiffs allege that the equipment burned patients of darker

complexion and that Defendants made fraudulent representations which induced Plaintiffs into

purchasing the equipment and entering the Finance and Lease Agreements. (Id. at ¶¶ 34-40).

Plaintiffs’ Amended Complaint includes claims of fraud against all Defendants (Count I) and

breach of contract against InMode (Count II). Each Defendant argues that this case should be

dismissed because the applicable contract contains an enforceable forum-selection clause. 2

Plaintiffs generally respond that the forum-selection clauses are unenforceable because the

contracts were procured by fraud. (Docs. 48, 53, 59).


II.      LEGAL STANDARD

         Forum non conveniens is the proper mechanism to enforce a forum-selection clause. Atl.

Marine Const. Co. v. U.S. Dist. Court for Western Dist. of Texas, 571 U.S. 49, 60 (2013). The

doctrine of forum non conveniens “permits a court to decline jurisdiction even though venue and

jurisdiction are proper” because “the action should instead be tried in another judicial forum.”



1
 Plaintiff also entered into an Equipment Finance Agreement with Pawnee Leasing Corporation (“Pawnee”) for the
purchase of the Contoura equipment. Pawnee was initially named as a Defendant but has since been voluntarily
dismissed by Plaintiffs. (Doc. 40).
2
 Stearns Bank also argues that Plaintiffs have failed to properly plead fraud and that Plaintiffs’ claims are factually
baseless. (Doc. 44 at 3-8). Because this Court finds that the forum-selection clause is enforceable and the case should
be dismissed pursuant to the doctrine of forum non conveniens, it will not address these arguments.
 Case: 4:20-cv-01203-JAR Doc. #: 61 Filed: 01/19/21 Page: 3 of 14 PageID #: 439




Mizokami Bros. of Ariz. v. Mobay Chem. Corp., 60 F.2d 712, 717 (8th Cir. 1981) (quoting Dahl v.

United Techs. Corp., 632 F.3d 1027, 1029 (3d Cir. 1980)). 28 U.S.C. § 1404, meanwhile, is

“merely a codification of the doctrine of forum non conveniens for the subset of cases in which the

transferee forum is within the federal court system; in such cases, Congress has replaced the

traditional remedy of outright dismissal with transfer.” Atl. Marine Const. Co., 571 U.S. at 60. A

district court has broad discretion when determining whether to grant a motion to dismiss for forum

non conveniens. Piper Aircraft Co. v. Reyno, 454 U.S. 235, 257 (1981).

       A forum-selection clause is “prima facie valid and should be enforced unless enforcement

is shown by the resisting party to be unreasonable under the circumstances.” M/S Bremen v. Zapata

Off-Shore Co., 407 U.S. 1, 10 (1972). “[W]hen parties have contracted in advance to litigate

disputes in a particular forum, courts should not unnecessarily disrupt the parties’ settled

expectations.” Atl. Marine Const. Co., 571 U.S. at 66. An enforceable forum-selection clause

accordingly alters the standard calculus applicable to forum non conveniens, as the court may not

consider the parties’ private interests. Id. at 64. To overcome a valid forum-selection clause, the

party must show that the public-interest factors “overwhelmingly disfavor a transfer.” Id. at 67.

While it is “conceivable in a particular case” that a district court would refuse dismissal or transfer

despite an enforceable forum-selection clause, “such cases will not be common.” Id. at 64 (quoting

Stewart Org. v. Ricoh Corp., 487 U.S. 22, 30-31 (1988)).


III.   JURISDICTION AND CHOICE OF LAW

       This Court has jurisdiction over this diversity action pursuant to 28 U.S.C. § 1332. In

diversity cases, it “appears to be an open question” whether courts in the Eighth Circuit should

apply state or federal law to determine the enforceability of a forum-selection clause. Nicolais v.

Balchem Corp., No. 4:14-CV-1936 CAS, 2015 WL 6436747, at *2 (E.D. Mo. Oct. 22, 2015). The
 Case: 4:20-cv-01203-JAR Doc. #: 61 Filed: 01/19/21 Page: 4 of 14 PageID #: 440




Eighth Circuit has, however, “indicated its general agreement with the proposition that in a

diversity case federal law controls whether a forum selection clause applies.” Id. (citing Ranforest

Café, Inc. v. EklecCo, L.L.C., 340 F.3d 544, 546 (8th Cir. 2003)). In the alternative, courts have

assessed the issue under both Missouri and federal law. See Kleiman v. Kings Point Capital Mgmt.,

No. 4:17-CV-2278 HEA, 2018 WL 3328012, at *3-4 (E.D. Mo. July 6, 2018).

       InMode and Balboa have addressed the issue and contend that there is no relevant conflict

between Missouri and federal law. (Doc. 47 at 6 n.2; Doc. 42 at 9). Plaintiffs have, without

explanation, applied only federal law in their responses to InMode and Stearns Bank but applied

Missouri law in their response to Balboa. (Doc. 53 at 2-3; Doc. 48 at 2-3). Following the decision

in Kleiman, this Court will analyze Balboa’s motion under both federal and Missouri law in

accordance with the parties’ briefing. Because dismissal is warranted under both federal and

Missouri law, there is no material conflict.


IV.    DISCUSSION

       A. FORUM-SELECTION CLAUSES

       This case presents a relatively common scenario: a party enters a contract containing a

forum-selection clause and seeks to avoid enforcement of the clause by arguing that the contract

was procured by fraud. The Purchase Agreements, Finance Agreement, and Lease Agreement

contain forum-selection clauses requiring that litigation be pursued in Delaware, California, and

Minnesota respectively. Despite these clauses, Plaintiffs chose to file suit against Defendants in

Missouri state court. (Doc. 1-2). Defendants all seek dismissal on the basis of the applicable

contract’s forum-selection clause.

        As to each Defendant’s motion to dismiss, this Court must consider two questions: First,

does the forum-selection clause apply to Plaintiffs’ claims? Plaintiffs allege that all Defendants
 Case: 4:20-cv-01203-JAR Doc. #: 61 Filed: 01/19/21 Page: 5 of 14 PageID #: 441




committed fraud (Count I) and that InMode breached the Purchase Agreements (Count II). On

Count I, the Eighth Circuit has held that “[w]hether tort claims are to be governed by forum

selection provisions depends upon the intention of the parties reflected in the wording of particular

clauses and the facts of each case.” Terra Int’l v. Mississippi Chem. Corp., 119 F.3d 668, 693 (8th

Cir. 1997) (quoting Berrett v. Life Ins. Co. of the Southwest, 623 F. Supp. 946, 948-49 (D. Utah

1985)). Courts in this circuit have found that the parties intended broad forum-selection clauses to

apply to tort claims where (1) the tort claims ultimately depend on the existence of a contractual

relationship between the parties; (2) resolution of the tort claims relates to interpretation of the

contract; or (3) the tort claims involve the same operative facts as a parallel claim for breach of

contract. Kleiman, 2018 WL 3328012, at *3 (citing id.). The Missouri Supreme Court has stated

that “whether a forum selection clause . . . also reaches non-contract claims ‘depends on whether

resolution of the claims relates to interpretation of the contract.’” Reed v. Reilly Co., 534 S.W.3d

809, 811 (Mo. banc 2017) (quoting Major v. McCallister, 302 S.W.3d 227, 231 (Mo.App. 2009)).

       Second, is the clause enforceable? A forum-selection clause is “enforceable unless it is

invalid or enforcement would be unreasonable and unjust.” Dominium Austin Partners v. Emerson,

248 F.3d 720, 726 (8th Cir. 2001); see also M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 15

(1972). The Eighth Circuit has held that a “forum-selection clause in a contract is not enforceable

if the inclusion of that clause in the contract was the product of fraud or coercion.” Marano Enters.

of Kansas v. Z-Teca Rests., L.P, 254 F.3d 753, 757 (8th Cir. 2001) (emphasis in original) (quoting

Scherk v. Alberto-Culver Co., 417 U.S. 506, 519 n.14 (1974)); see also M.B. Rests., Inc. v. CKE

Rests., Inc., 183 F.3d 750, 752 (8th Cir. 1999) (“Franchisees only allege a belief that that contracts

were procedure by fraud, however, and they have not alleged that the forum selection clause was

itself a product of fraud.”). In Marano, the court determined that the “general allegation by
    Case: 4:20-cv-01203-JAR Doc. #: 61 Filed: 01/19/21 Page: 6 of 14 PageID #: 442




[plaintiff] that it was induced by fraud to enter into the . . . agreements is insufficient to raise an

issue that the forum-selection clauses within those agreements may be unenforceable because of

fraud.” Id. Therefore, Plaintiffs must demonstrate that the forum-selection clauses specifically, as

opposed to the agreement as a whole, were procured by fraud.

         Plaintiffs offer an alternative interpretation of Eighth Circuit precedent. Relying on

Farmland Industries v. Frazier-Parrott Commodities, Inc., Plaintiffs argue that a forum-selection

clause will not be enforced if fraudulent inducement as to the entire agreement has been plausibly

alleged. 806 F.2d 848 (8th Cir. 1986); see also Hoffman v. Minute Press Int’l, 747 F. Supp. 552

(W.D. Mo. 1990) (relying heavily on Farmland Industries). Plaintiffs fail to acknowledge,

however, that the Eighth Circuit’s analysis of this issue in Farmland Industries is no longer good

law per the decision in Marano. Courts in this circuit have already reached the same conclusion.

See Marano, 119 F.3d at 694 (noting that Farmland Industries is “limited to its facts”); Bendfeldt

v. Window World, Inc., No. 8:15CV377, 2017 WL 2772351, at *2 n.2 (D. Neb. Jan. 4, 2017)

(“[T]he court’s holding in [Farmland Industries] that fraudulent inducement with respect to

signing a contract vitiated forum selection clauses is not good law.”); Integrated Molding

Concepts, Inc. v. Stopol Auctions, L.L.C., No. 06-5010 (PSJ/RLE), 2007 WL 2263927, at *6 (D.

Minn. Aug. 6, 2007) (applying Marano over Farmland Industries). 3 As this Court has previously

stated, “general allegations of fraud in the inducement are insufficient to raise an issue that the

forum-selection clause may be unenforceable because of fraud.” Elliott v. Manhattan Cryobank,




3
   The Court also notes that Farmland Industries is distinguishable because it involved a fiduciary relationship.
“However, we believe that in a situation where a fiduciary relationship (such as between a commodities broker and
its customer) is created by a contract tainted by fraud, the person defrauded can not be held to the contractual forum
selection clause.” Farmland Indus., 806 F.2d at 851.
    Case: 4:20-cv-01203-JAR Doc. #: 61 Filed: 01/19/21 Page: 7 of 14 PageID #: 443




Inc., No. 4:19-CV-190 JAR, 2019 WL 1318565, at *2 (E.D. Mo. Mar. 22, 2019) (citing Marano,

254 F.3d at 757).


           B. INMODE

           EJKJ executed Purchase Agreements with InMode to acquire the Optimas and Contoura

equipment. (Docs. 32-1; 32-2). Both Purchase Agreements include a representation that the

purchaser “has read, understands, and accepts the terms of this [Purchase Agreement], the Terms

and Conditions Addendum, which is available at www.inmodemd.com/terms-US/ and

incorporated herein by reference, and a Personal Guaranty, if required.” (Id.). The Terms and

Conditions Addendum contains the following key language:

           9. Venue for all disputes. [EJKJ] agrees that in the event there is any dispute
           arising out of, or relating, to the [ ] Purchase Agreement and these Terms and
           Conditions, the venue for any such dispute will be the State of Delaware, which
           shall have sole jurisdiction for any dispute. (Doc. 47-1 at ¶ 9). 4

           The Court finds that this forum-selection clause is unambiguously mandatory because it

provides that the state of Delaware “shall have sole jurisdiction.” See Dunne v. Libra, 330 F.3d

1062, 1064 (8th Cir. 2003) (explaining that mandatory forum-selection clauses employ terms like

“exclusive,” “shall,” and “only”). The clause also has broad scope, applying to any dispute

“relating” to the Purchase Agreements. It is unquestionable that Plaintiffs’ claims here relate to the

Purchase Agreements. 5 Therefore, the forum-selection clause applies to Plaintiffs’ claims against

InMode and, if enforceable, mandates dismissal or transfer.



4
 Plaintiffs do not dispute that the Terms and Conditions Addendum was properly incorporated as part of the Purchase
Agreements. “[M]atters incorporated into a contract by reference are as much a part of the contract as if they had been
set out in the contract in haec verba.” Morgantown Mach. & Hydraulics of Ohio, Inc. v. Am. Piping Prods., Inc., 887
F.3d 413, 415-16 (8th Cir. 2018) (quoting Dunn Indus. Grp., Inc. v. City of Sugar Creek, 112 S.W.3d 421, 435 n.5
(Mo. banc 2003)).
5
    Plaintiffs have not argued that the forum-selection clause cannot apply to their tort claim against InMode.
 Case: 4:20-cv-01203-JAR Doc. #: 61 Filed: 01/19/21 Page: 8 of 14 PageID #: 444




       Plaintiffs make one argument in response: “Plaintiffs’ allegations of fraudulent inducement

into the [Purchase Agreements] prevent this Court from enforcing the [f]orum selection clause.”

(Doc. 53 at 2). Citing Farmland Industries and Hoffman, Plaintiffs repeatedly claim that “it makes

no logical sense for this Court to enforce a clause in a contract which Plaintiffs seek rescission of.”

(Id. at 3). As explained above, however, a general allegation of fraudulent inducement is

insufficient to challenge the enforceability for an otherwise valid forum-selection clause. See

Manhattan Cryobank, 2019 WL 1318565, at *2. The Missouri Supreme Court has reached the

same conclusion. Reed v. Reilly Co., 534 S.W.3d 809, 812 n.3 (Mo. banc 2017) (“The validity of

a forum selection clause is independent from the validity of the agreement to which it belongs.”).

Whether or not it makes logical sense to Plaintiffs, that is the law of this jurisdiction.

       At no point in this litigation have Plaintiffs alleged that they were fraudulently induced into

accepting the forum-selection clause specifically. Therefore, the Purchase Agreements’ mandatory

forum-selection clause applies to Plaintiffs’ claims against InMode and is enforceable. Plaintiffs

have not identified any public interest factors or other exceptions which suggest this Court should

accept jurisdiction despite the presence of an enforceable forum-selection clause. Plaintiffs will

not be deprived of their day in court because they are free to file suit in Delaware, and there is no

evidence that enforcement of the clause would contravene public policy. See M/S Bremen v. Zapata

Off-Shore Co., 407 U.S. 1, 10 (1972). Therefore, Delaware is the proper jurisdiction for Plaintiffs’

claims against InMode, and dismissal is warranted.


       C. BALBOA

       In connection with its purchase of the Optimas equipment from InMode, EJKJ entered into

a Finance Agreement with Balboa. The Finance Agreement includes the following clause:
    Case: 4:20-cv-01203-JAR Doc. #: 61 Filed: 01/19/21 Page: 9 of 14 PageID #: 445




         You submit to the jurisdiction of CA and agree that the CA state courts and/or the
         United States District Court for the Central District of California, Santa Ana
         Division, shall have exclusive jurisdiction over any action or proceeding to enforce
         this [Finance Agreement] or any action or proceeding arising out of this [Finance
         Agreement]. You waive any objection based on improper venue and/or forum non-
         conveniens. (Doc. 42-1).

Balboa’s forum-selection clause is clearly mandatory, as it provides that California “shall have

exclusive jurisdiction.” See Appistry, Inc. v. Amazon.com, Inc., No. 4:13-CV-2547 HEA, 2015 WL

881507, at *2 (E.D. Mo. Mar. 1, 2015) (“The use of the term ‘exclusive’ makes clear that this is a

mandatory forum selection clause, rather than a permissive forum selection clause.”). Balboa has

already filed suit in California alleging breach of the Finance Agreement by EJKJ, among other

claims. (Doc. 42 at ¶ 9).

         Plaintiffs’ sole argument in response to Balboa’s motion is that the forum-selection clause

“does not apply to Plaintiffs’ tort action of fraud.” (Doc. 48 at 2). 6 Specifically, Plaintiffs argue

that the fraud claim does not depend upon any interpretation of the contract because they are

claiming fraudulent inducement. As discussed above, this Court will address this question under

both federal and Missouri law (as Balboa has done). 7

         Under federal law, a forum-selection clause will apply to a tort claim if (1) the tort claim

ultimately depends on the existence of a contractual relationship between the parties; (2) resolution



6
  Plaintiffs briefly contend that if they “were fraudulently induced into making this contract, then enforcing a clause
in the contract makes no logical sense.” (Doc. 48 at 4). For the same reasons discussed in relation to the Purchase
Agreements with InMode, this general fraudulent inducement claim is insufficient to demonstrate that the Finance
Agreement’s forum-selection clause is unenforceable.
7
 While Balboa applies Missouri law, the Court notes that the Finance Agreement expressly provides that it is governed
by California law. (Doc. 42-1). The parties have ignored this choice of law provision, but this Court would reach the
same conclusion if it were to apply California law. See Stan McClain Inc. v. Smith-Gardner, No. B149630, 2002 WL
654130, at *3 (Cal.App. Apr. 22, 2002) (holding forum-selection clause was applicable to fraudulent inducement
claim); see also Nedlloyd Lines B.V. v. Superior Ct. of San Mateo Cty., 834 P.2d 1148, 1154 (Cal. banc 1992) (“When
a rational businessperson enters into an agreement establishing a transaction or relationship and provides that disputes
arising from the agreement shall be governed by the law of an identified jurisdiction, the logical conclusion is that he
or she intended that law to apply to all disputes arising out of the transaction or relationship.”).
Case: 4:20-cv-01203-JAR Doc. #: 61 Filed: 01/19/21 Page: 10 of 14 PageID #: 446




of the tort claim relates to interpretation of the contract; or (3) the tort claim involves the same

operative facts as a parallel claim for breach of contract. Kleiman v. Kings Point Capital Mgmt.,

No. 4:17-CV-2278 HEA, 2018 WL 3328012, at *3 (E.D. Mo. July 6, 2018) (citing Terra Int’l v.

Mississippi Chem. Corp., 119 F.3d 668, 693 (8th Cir. 1997)). The Missouri Supreme Court appears

to have primarily adopted only the second Terra Int’l test. Id. at *4 (“[S]tandard utilized in Reed

was also used by the Eighth Circuit as the ‘second test’ in Terra Int’l.”).

         The distinction between federal and Missouri law is immaterial because this Court finds

that Plaintiffs’ fraud claim relates to the interpretation of the contract. 8 As Balboa notes, “the only

relationship between Plaintiffs and Balboa is the contractual relationship set forth in the [Finance

Agreement],” and “any potential liability on behalf of Balboa would relate to the interpretation of”

the Finance Agreement. (Doc. 42 at 7). Plaintiffs respond that they “are not asking this [C]ourt to

interpret any clause” in the Finance Agreement because they are claiming they were fraudulently

induced into entering the contract.

         Plaintiffs cannot avoid enforceability of the forum-selection clause on this basis, however.

In Kleiman, the court applied Missouri law and found that the plaintiff’s negligent performance

claim was “necessarily intertwined” with the duties and liabilities of the defendants. Kleiman, 2018

WL 3328012, at *4. Addressing this issue recently, the Missouri Supreme Court concluded that

though plaintiff’s tort claims “were not expressly based upon the agreement, resolution of his

claims would necessarily require an inquiry into the terms and enforceability of the agreement.”

Reed, 534 S.W.3d at 811 (emphasis added). Describing Reed, a Western District of Missouri court

noted that “the Missouri Supreme Court recently enforced a forum selection clause in advance of



8
  The Court also agrees with Balboa that the other Terra Int’l tests could justify application of the forum-selection
clause to Plaintiffs’ fraud claim under federal law. Plaintiffs have not challenged this argument as they have only
applied Missouri law.
Case: 4:20-cv-01203-JAR Doc. #: 61 Filed: 01/19/21 Page: 11 of 14 PageID #: 447




a determination of the enforceability of the agreement.” Johnson v. C-H Robinson Co., No. 17-

848-CV-W-HFS, 2018 WL 3546468, at *2 (W.D. Mo. July 18, 2018).

        At least one Missouri court has addressed this precise issue. In Raydiant Tech., LLC v. Fly-

N-Hog Media Grp., Inc., the plaintiff alleged fraudulent inducement to avoid enforcement of the

forum-selection clause. 439 S.W.3d 238 (Mo.App. 2014) (applying Arkansas and Missouri law).

The court specifically found that plaintiff’s fraudulent inducement claim “arise[s] out of or [is]

related to the contract, so [it is] within its forum selection clause.” Id. at 240. The plaintiff’s

“contention that these contract provisions do not reach a tort claim of fraud either overlooks or

misreads our opinion in Major.” Id. (citing Major v. McCallister, 302 S.W.3d 227, 229 n.3

(Mo.App. 2009)).

        The Finance Agreement’s forum-selection clause applies to all actions “arising out of” the

contract. It is clear, and Plaintiffs do not dispute, that federal law would recognize application of

this provision to Plaintiffs’ tort claim pursuant to the Terra Int’l tests. This Court also predicts that

the Missouri Supreme Court would find that Plaintiffs’ fraud claim is covered by the forum-

selection clause, especially in light of Raydiant Tech. Critically, Plaintiffs do not merely allege

fraudulent inducement and do not only seek rescission of the Finance Agreement. Instead,

Plaintiffs also request $856,000 in compensation for injuries incurred and punitive damages

against Balboa. (Doc. 32 at 9). Count I is titled “Fraud,” not “Fraudulent Inducement.” (Id. at 1). 9

Balboa and Plaintiffs are already litigating a claim for breach of the Finance Agreement in state

court in California. (Doc. 42 at ¶¶ 9, 14). Resolution of Plaintiffs’ fraud claim against Balboa will

necessarily require consideration of the Finance Agreement, which is the only document




9
  Stearns Bank, for example, has interpreted Count I as a fraudulent misrepresentation claim. (Doc. 44 at 1 n.1).
Plaintiffs have not explicitly disputed this characterization.
Case: 4:20-cv-01203-JAR Doc. #: 61 Filed: 01/19/21 Page: 12 of 14 PageID #: 448




underlying the parties’ relationship. The broad, enforceable forum-selection clause in the Finance

Agreement applies to Plaintiffs’ fraud claim and requires dismissal.


       D. STEARNS BANK

       EJKJ entered into a Lease Agreement with Stearns Bank in order to finance its purchase of

the Body-Tite RFAL Workstation. (Doc. 32-5). The Lease Agreement includes the following

language:

       13. MINNESOTA LAW; VENUE; JURY WAIVER. This Contract is governed
       by MN law. You agree to only file a claim that includes [Stearns Bank] in
       Minnesota, & you agree to be subject to suit in MN. (Id. at ¶ 13).

Stearns Bank, like the other Defendants, argues that the forum-selection clause requires dismissal

pursuant to the doctrine of forum non conveniens. Plaintiffs’ response to this argument is very brief

and can be quoted in full:

       Rather than reiterate here what Plaintiffs’ arguments are with regard to the
       enforceability of Defendant Stearns Bank[’]s forum selection clause, Plaintiff[s]
       refer[] this Court to the Memorandum in Opposition to Defendant [InMode’s]
       Motion to Dismiss or in the Alternative Transfer Venue. Plaintiff incorporates by
       reference as if fully set forth herein that memorandum. The analysis of Hoffman v.
       Minuteman Press International, Inc., 747 F. Supp. 552 (W.D. Mo. 1990) equally
       applies here. Where a contract is alleged to be fraudulently induced, the forum
       selection clause should not be enforced. (Doc. 59-1 at 4).

       As discussed above in reference to the Purchase Agreements, Plaintiffs have simply

misstated the relevant precedent. It is not true that a forum-selection clause should not be enforced

“where a contract is alleged to be fraudulently induced.” Instead, it has been established that

“general allegations of fraud in the inducement are insufficient to raise an issue that the forum-

selection clause may be unenforceable because of fraud.” Elliott v. Manhattan Cryobank, Inc., No.

4:19-CV-190 JAR, 2019 WL 1318565, at *2 (E.D. Mo. Mar. 22, 2019); see also Reed, 534 S.W.3d
Case: 4:20-cv-01203-JAR Doc. #: 61 Filed: 01/19/21 Page: 13 of 14 PageID #: 449




at 812 n.3 (“The validity of a forum selection clause is independent from the validity of the

agreement to which it belongs.”). 10

        The Lease Agreement contains an enforceable forum-selection clause requiring that

Plaintiffs’ claims against Stearns Bank be pursued in Minnesota. Plaintiffs have not identified any

public interest factors warranting an exception to the enforcement of a valid forum-selection

clause. Therefore, this Court declines to exercise jurisdiction over Plaintiffs’ claims against Stearns

Bank pursuant to the doctrine of forum non conveniens.


V.      CONCLUSION

        Plaintiffs executed multiple contracts containing mandatory forum-selection clauses. Each

Defendant has appropriately sought dismissal or transfer pursuant to such clauses. In this

jurisdiction, Plaintiffs’ general claim that they were fraudulently induced into entering the

agreements is insufficient to avoid enforcement of the clauses. As to the Finance Agreement with

Balboa specifically, the Court finds that the forum-selection clause is sufficiently broad to cover

Plaintiffs’ fraud claim under both federal and Missouri law. Plaintiffs have not identified any

“extraordinary circumstances” suggesting this is one of the rare cases where a valid forum-

selection clause should not be enforced. Atl. Marine Const. Co. v. U.S. Dist. Court for Western

Dist. of Texas, 571 U.S. 49, 62 (2013). Rather than sever this case and transfer portions to federal

court pursuant to 28 U.S.C. § 1404 while dismissing other portions, this Court believes it is more

prudent to dismiss the entire case and permit Plaintiffs to file suit in the appropriate, contractually

agreed upon forums if they so choose.


10
   Neither Plaintiffs nor Stearns Bank have addressed Minnesota law despite the Lease Agreement’s choice of law
language. The Court notes, for the sake of thoroughness, that it would reach the same conclusion applying Minnesota
law. See Gander Mountain Co. v. Lazard Middle Market, LLC, No. A11-221, 2012 WL 118236, at *2 (Min.App. Jan.
17, 2012) (Plaintiff “has not demonstrated that it was somehow misled by the terms of the forum-selection clause or
that it was forced to agree to it.”).
Case: 4:20-cv-01203-JAR Doc. #: 61 Filed: 01/19/21 Page: 14 of 14 PageID #: 450




      Accordingly,

      IT IS HEREBY ORDERED that the Motions to Dismiss filed by Defendants Balboa

(Doc. 41) and InMode (Doc. 45) are GRANTED and the Motion to Dismiss filed by Defendant

Stearns Bank (Doc. 43) is GRANTED in part. For the reasons previously stated, this case is

hereby DISMISSED without prejudice pursuant to the doctrine of forum non conveniens.



      Dated this 19th day of January, 2021.


                                              ________________________________
                                              JOHN A. ROSS
                                              UNITED STATES DISTRICT JUDGE
